Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 1 of 9 PageID 2431




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    BOARDWALK FRESH BURGERS &
    FRIES, INC., et al.,

          Third-Party Plaintiffs,
    v.                                      Case No. 8:19-cv-2527-VMC-CPT

    MIN WANG, et al.,

          Third-Party Defendants.
                                    /

                                    ORDER

          This matter comes before the Court upon consideration of

    Third-Party Defendants Min Wang a/k/a Lili Wang, Yannan Wang,

    New City Advisors, LLC, and New City Capital LLC’s Motion to

    Dismiss First Amended Third-Party Complaint (Doc. # 133),

    filed on December 7, 2020. Third-Party Plaintiffs Boardwalk

    Fresh Burgers & Fries, Inc., and David DiFerdinando responded

    on December 21, 2020. (Doc. # 138). For the reasons set forth

    below, the Motion is granted in part.

    I.    Background

          Both the Court and the parties are familiar with the

    facts underlying this case. Accordingly, the Court need not

    reiterate them here.

          Plaintiffs initiated this action on October 11, 2019.

    (Doc. # 1). On August 6, 2020, Third-Party Plaintiffs filed



                                        1
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 2 of 9 PageID 2432




    a third-party complaint. (Doc. # 73). On November 9, 2020,

    the Court sua sponte dismissed the third-party complaint as

    an impermissible shotgun pleading, granting leave to amend.

    (Doc. # 125).

          On November 24, 2020, Third-Party Plaintiffs filed an

    amended     third-party        complaint,     in     which       they     seek

    contribution from Third-Party Defendants New City Advisors,

    LLC (Count I), New City Capital, LLC (Count II), Lili Wang

    (Count III), Yannan Wang (Count IV), Gary Chan (Count IX),

    Archway Partners, LLC (Count X), Jardin Hill, LLC (Count XI),

    and   Clearwater     Hospitality         Group,     LLC      (Count     XII),

    indemnification from New City Advisors, LLC (Count V), New

    City Capital, LLC (Count VI), Lili Wang (Count VII), Yannan

    Wang (Count VIII), Gary Chan (Count XIII), Archway Partners,

    LLC (Count XIV), Jardin Hill, LLC (Count XV), and Clearwater

    Hospitality       Group,       LLC       (Count      XVI),       fraudulent

    misrepresentation against Gary Chan, Archway Partners, LLC,

    Jardin    Hill,   LLC,   and    Clearwater    Hospitality        Group,   LLC

    (collectively,     the   “Chan    Defendants”)       (Count      XVII),   and

    negligent     misrepresentation      against       the    Chan   Defendants

    (Count XVIII). (Doc. # 127).

          On December 7, 2020, Third-Party Defendants Lili Wang,

    Yannan Wang, New City Advisors, LLC, and New City Capital,


                                         2
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 3 of 9 PageID 2433




    LLC   (collectively,         the    “New       City    Defendants”),    moved   to

    dismiss the amended third-party complaint in its entirety.

    (Doc. # 133). Third-Party Plaintiffs responded on December

    21, 2020 (Doc. # 138), and the Motion is now ripe for review.

    II.     Discussion

            In their Motion, the New City Defendants argue that the

    amended     third-party       complaint          should    be    dismissed     with

    prejudice for the following reasons: (1) the third-party

    complaint    fails      to    state     a       claim    for    contribution    or

    indemnification      under         Florida       law;     (2)   the   third-party

    complaint is still a shotgun pleading; and (3) the amended

    third-party complaint is based on the now inoperative second

    amended complaint.

            A. Sufficiency of Claims Under Florida Law

            First, the New City Defendants argue that the amended

    third-party complaint should be dismissed because it fails to

    state    claims   for    contribution            and    indemnification      under

    Florida law. (Doc. # 133 at 6). Third-Party Plaintiffs respond

    that Florida law does not apply, and that a determination of

    which law applies is premature. (Doc. # 138 at 7).

            Given the limited factual record and lack of complete

    briefing on the choice-of-law issue, the Court declines to

    issue a holding that Florida, rather than Ohio or Maryland


                                               3
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 4 of 9 PageID 2434




    law, applies to the claims in this action. See Avago Techs.

    Ltd. v. Aigner, No. 6:10-CV-1486-ACC-DAB, 2011 WL 13141507,

    at *2 (M.D. Fla. Aug. 10, 2011) (“[N]umerous district courts

    have refused to address a choice-of-law dispute at the motion

    to dismiss stage when lacking a developed factual record.”);

    Am. Home Assur. Co. v. Weaver Aggregate Transp., Inc., No.

    5:10-cv-329-WTH-GRJ, 2011 WL 794817, at *5 (M.D. Fla. Mar. 1,

    2011) (refusing to conduct a conflict-of-law analysis at the

    motion-to-dismiss stage because the record did not provide

    the court with sufficient information to determine where the

    parties’ relationship was centered).

          Indeed, the Court cannot base this determination on the

    New City Defendants’ conclusory analysis of the choice-of-

    law issue, which does not discuss Third-Party Plaintiffs’

    contention that some of the claims sound in contract, rather

    than in tort, or whether the claims might survive under

    Maryland or Ohio law. (Doc. # 133 at 6-8); see Viera v. BASF

    Catalysts, LLC, No. 5:16-cv-1-JSM-PRL, 2016 WL 1394333, at *1

    n.2 (M.D. Fla. Apr. 8, 2016) (“Additionally, given the [fact-

    intensive] inquiry required to determine the applicable law,

    a   choice-of-law    determination    at   this   stage    would   be

    premature.”). Accordingly, the Motion is denied as to this

    requested relief.


                                      4
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 5 of 9 PageID 2435




            B. Shotgun Pleading

            Next, the New City Defendants argue that the amended

    third-party complaint should again be dismissed as a shotgun

    pleading because “paragraphs 41-76 (which reference Third-

    Party    Defendants’     alleged     wrong-doing)        group    Third-Party

    Defendants together and do not specify which of the Third-

    Party Defendants is responsible for which acts or omissions.”

    (Doc. # 133 at 5-6). The New City Defendants also argue that

    the amended third-party complaint is not clear enough to

    provide them with an opportunity to frame a response. (Id.).

            The Eleventh Circuit has “identified four rough types or

    categories of shotgun pleadings”: (1) “a complaint containing

    multiple counts where each count adopts the allegations of

    all preceding counts”; (2) a complaint that is “replete with

    conclusory,     vague,    and   immaterial          facts   not    obviously

    connected to any particular cause of action”; (3) a complaint

    that does “not separat[e] into a different count each cause

    of action or claim for relief”; and (4) a complaint that

    “assert[s]     multiple     claims        against    multiple      defendants

    without specifying which of the defendants are responsible

    for which acts or omissions, or which of the defendants the

    claim    is   brought    against.”    Weiland       v.   Palm    Beach   Cnty.

    Sheriff’s Off., 792 F.3d 1313, 1322-23 (11th Cir. 2015). “The


                                          5
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 6 of 9 PageID 2436




    unifying characteristic of all types of shotgun pleadings is

    that they fail to . . . give the defendants adequate notice

    of the claims against them and the grounds upon which each

    claim rests.” Id. at 1323.

          Here, the New City Defendants argue that the amended

    third-party    complaint    falls       under   the   fourth   category

    identified in Weiland. (Doc. # 133 at 5-6). As noted, the New

    City Defendants point to paragraphs 41 through 76 of the

    amended   third-party    complaint      as   impermissibly     asserting

    multiple claims against multiple defendants. (Id.).

          The Court agrees with the New City Defendants that the

    amended third-party complaint impermissibly lumps the actions

    of all New City Defendants together. The entirety of the

    complaint groups the four New City Defendants – Lili Wang,

    Yannan Wang, New City Advisors, LLC, and New City Capital,

    LLC – together, such that it is impossible to determine which

    defendant engaged in what conduct. (Doc. # 127). Even assuming

    that New City Advisors, LLC, and New City Capital, LLC, are

    the same entity, as Third-Party Plaintiffs allege, Lili and

    Yannan Wang are not the same person. (Id. at ¶ 8).

          In paragraph 47, for example, Third-Party Plaintiffs

    allege that “[t]he New City Defendants . . . held themselves

    out to Plaintiffs as familiar and experienced with the EB-5


                                        6
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 7 of 9 PageID 2437




    program and investments made thereunder.” (Doc. # 127 at ¶

    47). In another paragraph, the amended third-party complaint

    alleges that “the New City Defendants . . . acted as [the

    Plaintiffs’] translators.” (Id. at ¶ 53). Based on those short

    examples alone, it is unclear which “New City Defendant” is

    responsible for those acts. See Gazzola v. NCL (Bah.) Ltd.,

    No. 19-21535-CIV-MORENO, 2019 WL 3067506, at *2 (S.D. July

    12, 2019) (“Plaintiff’s Complaint, which brings a negligence

    claim    against   multiple      Defendants,    is an   example of      the

    quintessential ‘shotgun pleading,’ because paragraphs 12-14

    group together the Defendants and do not specify which of the

    Defendants is responsible for which acts or omissions.”);

    Lacroix v. W. Dist. of Ky., No. 14-24384-CIV-ALTONAGA, 2014

    WL 11412888, at *3 (S.D. Fla. Nov. 19, 2014) (“[T]hroughout

    the factual allegations of the Complaint, Plaintiffs lump

    Defendants      together   in    their    allegations   of   wrongdoing,

    without explaining what each Defendant did and the factual

    basis for each one’s liability.”).

            This is impermissible. Rather, Third-Party Plaintiffs

    “must treat each [defendant] as a separate and distinct legal

    entity    and   delineate       the   conduct   at   issue   as   to   each

    [defendant].” Fischer v. Fed. Nat’l Mortg. Ass’n, 302 F. Supp.

    3d 1327, 1334 (S.D. Fla. 2018) (citation omitted) (“Plaintiff


                                          7
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 8 of 9 PageID 2438




    may not proceed with the ‘shotgun pleading’ style of lumping

    all Defendants together as the generic ‘Bank.’ If Plaintiff

    chooses to file an amended complaint, he must identify the

    precise Defendant alleged to have carried out each respective

    action.”).

          However, given that Third-Party Plaintiffs did attempt

    to   rectify    their    earlier   pleading     deficiencies,   in   all

    fairness, the Court again dismisses the amended complaint

    without prejudice. See Dressler v. U.S. Dep’t of Educ., No.

    2:18-cv-311-JES-MRM, 2019 WL 130348, at *2-3 (M.D. Fla. Jan.

    8, 2019) (dismissing a shotgun pleading without prejudice for

    a second time, but noting it would be dismissed with prejudice

    if refiled as a         shotgun pleading for a third time). In

    drafting a second amended third-party complaint, Third-Party

    Plaintiffs should be sure to discern between the actions of

    each defendant. See Asbury v. Slider, No. 8:19-cv-874-CEH-

    SPF, 2020 WL 871097, at *2-3 (M.D.              Fla. Feb. 21, 2020)

    (granting leave to amend a complaint in which the plaintiff

    lumped the “defendants together without discerning between

    the actions of each defendant”). Additionally, Third-Party

    Plaintiffs should refer only to the operative underlying

    complaint      in   drafting   their   second    amended   third-party

    complaint.


                                       8
Case 8:19-cv-02527-VMC-CPT Document 139 Filed 02/03/21 Page 9 of 9 PageID 2439




          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   The   New   City    Defendants’    Motion   to    Dismiss     Amended

          Third-Party Complaint (Doc. # 133) is GRANTED in part.

    (2)   The   Amended      Third-Party    Complaint      (Doc.    #   127)   is

          DISMISSED without prejudice as a shotgun pleading.

    (3)   Third-Party Plaintiffs may file a second amended third-

          party   complaint     that   is   not   a   shotgun      pleading    by

          February 17, 2021.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    3rd day of February, 2021.




                                        9
